DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 3-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Furudate et al. (WO 2013073320 A1; US 2014/0309103 was relied upon as a translation of the foreign document) in view of Wang et al. (Quantitative Determination of Titanium Lattice Defects and Solid-State Reaction Mechanism in Iron-Doped TiO2 Photocatalysts) and evident by Ozin et al. (US 2013/0168228).
With regards to claims 1-2, 4, 5 and 7, Furudate teaches an aqueous dispersion with a visible-light-responsive titanium oxide fine particle comprising titanium oxide fine particles containing a peroxotitanium component, a vanadium component, and a tin component dispersed in an aqueous dispersing medium. Claim 1. Furudate teaches that the TiO2-V-Sn particle is a solid solution evident by Furudate’s teachings that the 
 Furudate is silent with regards to the claimed second type of titanium oxide. 
Wang teaches a titanium oxide-iron solid solution. See Abstract, Experimental Section, and Conclusion. Wang teaches that the TiO2-Fe solid solution is effective as a photocatalyst. See Introduction and Conclusion. The average particle size is from 4-10 nm. See p9695. As such, the prior art (i.e., Furudate and Wang) recognizes that TiO2-V-Sn solid solution and TiO2-Fe solid solution are functionally equivalent as photocatalysts. This recognition of functional equivalency is further supported by Ozin. Ozin teaches a group of species that are known as photoactive constituents, amongst them are TiO2-Fe, Tin, and vanadium. See ¶0160-0177. 
As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Furudate by combining the TiO2-V-Sn solid solution photocatalyst with Wang’s TiO2-Fe solid solution photocatalyst as it’s been held that combining equivalents known for the same purpose is prima facie obvious (see MPEP 2144.06.I.).
Moreover, Wang teaches that it is known in the art that TiO2 is doped with Iron to take advantage of its smaller band gap energies to “utilize a wider range of the electromagnetic spectrum for photocatalysis.” Introduction. As such, one of ordinary skill in the art would have found it obvious to modify the teachings of Furudate by combining the TiO2-V-Sn solid solution photocatalyst with Wang’s TiO2-Fe solid solution photocatalyst to utilize the iron’s wider range of electromagnetic spectrum. 
With regards to claim 6, the teachings of Furudate in view of Wang are as set forth in claim 1. Wang teaches that the amount of iron relative to titania by weight. See 
With regards to claim 8, the teachings of Furudate in view of Wang are as set forth in claim 1. Both Furudate and Wang are silent with regards to the weight ratio of the first and second types of titania. However, since both types are functionally equivalent, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” combining Furudate’s photocatalyst and Wang’s photocatalyst either with a 1 to 1 weight ratio or more of one than the other as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Moreover, since Wang teaches that TiO2 doped iron is a result-effective variable in that its smaller band gap energies provide a wider range of the electromagnetic spectrum for photocatalysis, it would have been obvious to determine the optimum range via routine experimentation. See MPEP 2144.05.II.B.
With regards to claims 9, 10, 13, and 14, the teachings of Furudate in view of Wang are as set forth in claim 1. Furudate teaches that the dispersion includes a binder for facilitating the dispersion of the dispersion to a surface. ¶0067. This binder is a silicon-based binder such as colloidal silica. ¶0068.
Response to Arguments
Applicant's arguments filed on 12/02/2021 (“Remarks”) have been fully considered but they are not persuasive.
Applicant’s sole argument is that the secondary reference, Wang et al. (Quantitative Determination of Titanium Lattice Defects and Solid-State Reaction Mechanism in Iron-Doped TiO2 Photocatalysts), and the evidentiary reference, Ozin et 
Regarding Wang, Applicant’s main argument is that Wang’s “Fe/TiO2 samples are essentially different from the claimed second type of titanium oxide fine particle” and Wang’s “Fe/TiO2 samples are prepared” using a different method. Remarks at 7-8. This argument is unpersuasive. First, regarding the method, since the claimed invention is dawn to a product, then the method of making the product is not limiting unless there are some patentable structural distinction between the prior art’s invention and the claimed invention. Here, the Applicant did not point to any such distinction, and as such this argument is unpersuasive. Second, regarding the Wang’s sample being “essentially different,” the Applicant did not point to what exactly is “essentially different” between the prior art’s and the claimed invention. More importantly, the rejection of claim 1 is based on the theory of equivalency; that is, “Wang teaches that the TiO2-Fe solid solution is effective as a photocatalyst.” See grounds of rejection of claim 1 above. Applicant has not successfully shown that Wang does not teach the functional equivalency as asserted in the grounds of rejection. Accordingly, this argument is unpersuasive. 
Regarding Applicant’s arguments concerning Ozin, Ozin is relied on to further support the functional equivalency based on Wang’s teachings. Applicant’s arguments on pages 8-11 of the Remarks do not address this issue and as such as moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736